 



Exhibit 10.3
[MoneyGram Letterhead]
February 11, 2008
Goldman, Sachs & Co.
85 Broad Street
New York, New York 10004
Ladies and Gentlemen:
          Reference is hereby made to that certain Purchase Agreement, dated as
of February 7, 2008, by and among MoneyGram International, Inc., a Delaware
corporation (the “Company”), and the Investors party thereto (the “Purchase
Agreement”). All terms not defined herein shall have the meanings ascribed to
them in the Purchase Agreement.
          In connection with the GS Investors entering into the Purchase
Agreement and undertaking the obligations therein, and in consideration of the
services provided by Goldman, Sachs & Co. (“GS&Co”), an affiliate of the GS
Investors, with respect thereto, the Company agrees to pay GS&Co $7,500,000 (the
“Arrangement Fee”) immediately following the execution of the Purchase
Agreement. All amounts paid to GS&Co pursuant to this letter agreement shall be
paid in immediately available funds to the account set forth on Exhibit A
attached hereto.
          In the event the Purchase Agreement is terminated pursuant to
Section 5.1(b) of the Purchase Agreement as a result of failure of the closing
condition in Section 1.2(c)(i) of the Purchase Agreement to be satisfied or
pursuant to Section 5.1(c), then the full Arrangement Fee shall be repaid to the
Company, as soon as practicable, but in no event more than 48 hours following
such termination. In the event the Purchase Agreement is terminated (1) as a
result of or arising out of the willful breach of this Agreement by the Company
or (2) pursuant to Section 5.1(d) of the Purchase Agreement or Section 5.1(e) of
the Purchase Agreement, then no amount of the Arrangement Fee shall be repaid to
the Company. In the event the Purchase Agreement is terminated for any other
reason, then two-thirds (2/3) of the Arrangement Fee shall be repaid to the
Company, as soon as practicable, but in no event more than 48 hours following
such termination. For the avoidance of doubt, the provisions of this letter
agreement shall not require any repayment of any amounts paid to GS&Co or any of
Affiliates thereof prior to the date hereof or of any expenses of GS&Co or any
of its Affiliates reimbursed or reimbursable under the Purchase Agreement or
otherwise. All amounts paid to the Company pursuant to this letter agreement
shall be paid in immediately available funds to the account set forth on Exhibit
B attached hereto.
          This letter agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the internal laws of, the State of Delaware. This letter agreement may be
executed in one or more counterparts, each of which

 



--------------------------------------------------------------------------------



 



together be deemed an original, but all of which together shall constitute one
and the same instrument.

            MONEYGRAM INTERNATIONAL, INC


      By:   /s/ Teresa H. Johnson         Name:   Teresa H. Johnson       
Title:   Executive Vice President, General Counsel and Secretary     

          Accepted and agreed as of     the date first written above:    
 
        GOLDMAN, SACHS & CO.    
 
       
 
       
 
       
By:
  /s/ Ed Pallesen    
 
       
 
  Name: Ed Pallesen    
 
  Title: Managing Director    

 